Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 1 of 52. PagelID #: 1

 

 

 

 

 

s aU
FORTHE NORTHERM DLTRICT OF ONLO
ca’ FILED ~:.
JUN 23 2020
NORTHER OR RUT SORE

STEVEN DAGUST WO

 

 

ANDRE STORES, Anh

 

 

 

 

 

.
{
WILLIS wriLZams, j—
)
)

 

 

 

 

 

 

PLAINTIFFS”
V. CASE Nod.
IKE DEWIWE, )
AVNETTE CHartBERS SATU AAO ) JUDGE CARR —
LYNEA
Sued jin rheir individual / awe) MAG: ee JAMES R. KNEPP I~
ofticial capacities, ) MAGLST RATE
DEFEDAYTS. )

 

At all times CelevAwt fo the eveats )

 

ser hed here iw, the defedawtt )

 

gue vetted AND Continue fo ACT )

 

 

 

under colon ot ste Fon ude )

 

 

 

COMPLAENT FOR Mow £¥ DAMAGES,
DECLARATORY RELTEF, AWD LWIUNS TZVE

 

RELZE F

 

 

 

 

 

 

 
Case: 3:20-cv-01375-JGC Doc #:1 Filed: 06/23/20 2 of 52. PagelD #: 2

ZZ. JURISOLCTLAN

 

 

bh

Placuti tbs bring FAIS lawsurLl Pe rsshalT 7°

 

G2 U.S.C. (983. This <ovrt has jurisdictions

 

under 238 U.S.C. /33l aud 1343. Haintiffs

 

Alsa jseex A dec/ana Tony judgemert Pers Aast

 

fo 23 U.5.€, QQOIJAWO QZAG2~-

 

 

 

ll TL. VENVE

 

Ven ve LE Dra enr (9 FIL judic iaf of ‘5 Za ie J.

 

 

FORTHE NORTHERN DISTRICT OF ODO, Esra

 

f
Amd clivisian, UWLFLO STATES MISTRLICT COURT

 

OLULSLON pursuant #0 23 U-S-C. /39/Q)G)

 

 

pecause Defendant Wain wright ci be/teved
+a fes:;de in Ricklard County.

 

 

HLL. Prevrovs LAWSUETS

 

 

Plain ttf Dag ustino has f10 fPecac fawsvi fs.

 

 

fa tilt Stores _ Ao priaa fawsuits.

 

 

Plain Ai ££ lil / fam Curreuwthy Aas A peading

 

Aé< tion _in the FE raweflin Covaty Cao at

 

Common Pleas. Frannlia Cooat, OA/O.
/ 4 f Jo

 

 

 

 

 

 

l ZL
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 3 of 52. PagelD #: 3

 

Ville x is wie Uv. Ob-oe Pigs te Board,

 

Cate No. 2OCV-0O7sE4Y.

 

 

 

x MAU SF: FE

 

PursensT ts OAC S5120-9-3!1 Plaiut: tbs

 

Cackh com pleted Pie b-SZep iAmele 57/2 van ce

 

pro tedyurd.. Plaind £02 DagiusSe sta anid STares

 

A[Se Comphfed the [- S7ep /

 

APreVAACe ABAlasT
g -

tLe warden pesisds re i As Sock, PyLoniin £2 LES

 

ase exharsfad thein Administrative remedies

AS reevined by Y2 U.S. €- 299 eA).

 

EL bits A = E Are Attached AS Cui devcs

 

of socl.

 

WL. PantTxres

 

 

Paint: ff S feyes Lasuttire CA 75x 537) was AT

 

All Fimes pefevant po #4iS Nevier A PCIE GO ALK

 

lncarceraged AF MW acion Corres Fran. /

 

Za STi fv le Cz) CS. ) Wwithia the Oren Depar-Tmeaz
- 7

 

of. Rekablitation aud Es rrect so (' ODR«< ‘) ‘i

 

 

 

Plaintiff Huzdre So ree (A3/4 726) wal aT

 

alt times re/s/eyrsuy to this Action A prtsonee

 

 

 

a

 

 

 
 

: 3:20-cv-01375-JGC Doc #:1 Filed: 06/23/20 4 o0f 52. PagelD #: 4

 
Case: 3:20-cv-01375-JGC Doc #:1 Filed: 06/23/20 5o0f52. PagelD#: 5

 

Sentences reduvgtier gn 2 eacly pejgase ad cium

 

 

fs Overcrowd ing 2mergeqcs/ ard O.RC€

 

 

ard comaredio- ts nemdeantins Coun7 fo re/os ye

St 7 1G, Pe gid: a7 by direc for of rrhabil tation

 

 

 

offender Act tics aft tre re/avart PTA Ler of

hee Ase ha testy bee fe VANT fo #475 Ac tvsa.

 

 

Ides

Defendaet hy weal Waitwreaht eat aga]

 

oer rele Jaet fo f45 Action fhe dav den

 

A¢LIYCZ within the OP~RE dad wa S

 

Ast ins endee tA2 Cofo* ot f£ed~ra/ aie

 

STATE | Ate) Tha Vygrdoo fo tke LAAAAS 21)

 

 

ath geen ot A pases das, cf Res aoasibls for

Shiela fae Sate Ly. Acted wel/-betas of pristaens

 

ijnde- on Tugecu {5 e+) ‘*

 

 

1.

Fack the te ba ait it So0"d onde fot wx how

 

Dad fe otiotin J Addict at€srcin/ CA Aw p fo So

 

 

/4-

At all Limes i¢ fea TP fo fia 2@ ve4ls dot ntfs of

 

 

 

Agneta, Jd deters banks don mice Aid

 

Confrave fg A<T. Uuder Coffer ot Share [avs

 

 

 

 

 

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 6 of 52. PagelD #: 6

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 7 of 52. PagelD #: 7

 

Cel/s o7 doom-styLe Sas tS. Thin. YDature. ot

 

 

 

these SOiTS Lad Loess t com wa £e ws“, worsk io,
educaZ or, ad ford-Seruite times guarav tae

 

 

Noi t- Jae pli nares b/s th facial distaste ing gesdol: ass:

 

 

AL SET. facth by OA; (oS Depertmest of Aloal thr

 

cH onH’) AS we) asthe Onited STaTes Ceatecs

 

far Disease Corfoe! waned Prevention coc Sed _

 

Fz x (is - . S “4 0”) - Tile =

 

 

 

SeTZiun (5 Com gacad/s ta _fhat Feed ¢ al ALL rS IH 4

homes, © Pe se LK 5, tebitd C/A. =. Alay War skp,

 

til ok whic Aave Seen devastatiass QUO EnKS «

 

 

 

7 (3.

ot. Lp tb 202.0, O0RE employed folw JF 2.

 

 

 

Strat menbecs MAA Ss of wikem tay Aave YAK hori tis by

fsa ges nsoted tke Virgs faAlhe pr ise4s wth i Je AS ym ATaMAarcl.-

 

it Kase Stat membe-s wecs dewied the spportusuiTy

 

 

 

 

to Wear Appreprinte —tace mates vats Ape ‘/ 2020 5

Aft. whicd fae FAeY wirere pootited wet ome pyask

 

 

otfsrins Limited pre Tec Tionrs Fre psa fele ot

pail seas $2.95 22 A Sig alk: cA Pisa ot Faas Leon

 

 

be Hives STALE Ast Priseae cy 4S wr a AS AeTuses J

wn kl with Fhatp Copy UA Clete

 

 

LG.

 

The de vastaLiny COVLZQO-19V APLAgCsHe WV th iy
OL ee fori sors boc po fh of ve exporealialls

 

 

CO a

 

 

 

 
Case: 3:20-cv-01375-JGC Doc #:1 Filed: 06/23/20 8 of 52. PagelD #: 8

¢
yu

M fr~ both Fa LE asd jorilener ts. Prisove rd

‘@ - #77

 

 

 
Case: 3:20-cv-01375-JGC Doc #:1 Filed: 06/23/20 9 of 52. PagelD #: 9

 

At ts Yale Seknal ot Public Health noted '.

 

AN Acticle publ: sked Sue fhe Ha -thoral Courant,

 

‘Ly Jou Cara) Bie ot Our Prikors As Sort af

 

 

Aursiss homes with boos 2. Lf were talking

About _A similaxh/ Agtts poo prlat Ord Lnour js ple

 

a
here Youre talking Abe? A cance pal _yers: ord

 

| of wit Same SS tuation AS yor Aave ill bashing tor

 

 

 

State [where dint Katie eae fee fie Ci

 

wv
ot Jar9e COVE Q-/9 oUThreakS le ; As aft
Layla A020, Obac Aas reported that at

 

7536 - administered, F939 have been

 

 

paictive ‘ That , -s SGK sk pds fests adm attared.”

 

 

TAs dang em Las — playing ot i aE a
COD SCG U8 CRS Az LALTL , whick Jae received as oe

—

 

Spread testing foo CNVZO-SF. ZICZ re ported

 

J2F Site mao berg Feisdad fro ips See ss it OA e

 

57a £€ prem bar dt fad AS € pes oH. © Ay feast

y uy .
byans, Ke lard Eldach, Prisonens LA Conne eficut

 

, 4
veofaccahle fo peftfeatia| LIfe AAs pot Qutbhresic ,

 

 

, wt Poed fnsce al CMar LL, doze) AttassL/ versus »

 

ZO Otte Fie SOL [corcapauicws Lb « = palm Caranauiroul — Cangeczicus—

 

priiows = dodes il = -ote 3; dGarje22s pltt eg bb Gs “Sfary tal

 

“OnR< - COVrTO S/9 DLprmafre Tes tins _ UpdaTed farnie..

 

G

tot.

 

 

 

 

 

 
7)

pase: 3:20-cv-01375-JGC Doc #:1 Filed: 06/23/20 10 of 52. PagelD #: 10

 

 

LSV2 fprvtiosecs 64 #2 custadly ot fe Ce

 

—
Aaue tesfad positive e ~ Covzcd-/7- /3
ee A Avs di red, 2 Cle Apel 3, A020

 

NCL reported Aaiing S73 antares

 

 

 

ia quitoncitinace OL that Eigurs y AL Least |
DIY 7 bas fasted fsit Jive LYNE AA Assy OSX ot

 

Pie. population hag pee an cos fives fe be. COULQ-/F

 

pocirivs ‘

 

he Cansepuensss o€ COULO-/7 5 inuasiod im to th ©

 

 

 

 

piles Ly Stem could have hesn Slang rhy Avi ided

bal Bouma, Dew lyine Awd MDB acted ge el

 

the Same er pea coy asd S60 fe wl fe Sain fey Load

 

Used fe- the Stags -at-Sarge « Lastead, thousands

 

of picts eNers \ rr lekr- to [aseg. ish A fear,

 

ot fe Crm Ars viral v i KA Marl tis

 

the CiS¢2S Toa peiserers , Sta £¢ , pnd, FAR  COmmial Tip

 

 

the De fea dae Ps have fared Fo prouids

 

 

[MEAN fads éu/ plete C7 Soa Against the Splead

 

ot The disease, Parcagene Ake ST: clustared

 

 

 

Las 2ther paw Cont: tical SAG.2S werd (Ler, ‘Fool

weed fe dyg tere aad inadeezvare venatifarion-

 

“be -C@VED=/9 Lumera Testine - Updated S/n /p020.

 

~ OR © = CovrtQ-/9 LA mate Tas le fog = pd azed ¢/3 [20.0 .

 

 

 

7 oe pac -COULO-/49 Lunate [estin9 Uodatet SS72/ 2020 «

 

10

 

 

 

 
(ase: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 11 of 52. PagelD #: 11

 

, '
OORS S MAA YS FACT UN ig pr 29 CAM, called "Qh lo

 

 

Penal Lndustries,” (SORE “\ has 30 Sheac
J © aD f

pad OpsraTios, te fi #4 /, SO6 far LSOAXAS Means bte 4

 

e ” oS
> Ad price She QS. / Kose Mwerar/oant “ene Aa

 

 

Shs ecl fo OK fas Stay at Lon Order ased

 

AS suct , Cortraued fe work ne thoul £ace PALS,

 

SOC taf disfasx lat, Qa Apes fox {A fe dis iu CecTauTe

 

AS .

TA dusauds of. e/denly . disabled, Ased. med! cally

 

 

Uoluscahle Jol SO ans could he Fete ace a 46. SA fe,

 

Gus taal ive bap phere Zo emiZ. flawy of fAase Aa $iovacs

AAS A Ppl oA Arg release dyaras DA AAs e/a t hte fer

 

 

pateles The redu efvon gt ~K2 general popu lat ss

Fa proevslh fhe re/ease ot JOC 1 FOAL KE wha then acd Leathy

 

 

Vufnecadle af Mo, $a cr eAses fhe $41 fety ot

 

 

fide Rema Ld bass, fee [$onecs STatt, awd. Sure suadiseg

COA Hm Um lf le3 0 ThaSs. tad tot duals ako Qepaly (es

 

FA 2 Pr isaass te (PA dexnrsvge d g22%04/ po pirlatioas

 

witi) de Letter able fe dtivauce Ased Aacesss

 

 

AdsquaTe SAMITAT- SON 2 TKe Serrouvd ins Common) Pie)

 

Avid medica/ facil ties lese £ if tf PLASC ELS

 

 

Are pe/ease Pi fe the.» homes, fkrough Pac.

 

 

lw ths p> > SO COAMUA [Pls Fo

 

 

i|

 

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 12 of 52. PagelD #: 12

 

LA.

 

 

Thx. C patric, fe cal, porch: bit ios Ag tédd 57

 

Chew / Ave j : Se rr Uire §

 

be fea LAL £S fo pizdurde IA fe fe cA > E VAR Per >

 

 

 

 

 

Linke lud.:nix foReepi2. 67 con) fee e4 PAK 9, Covs

IN #2 6T dus d tSP®ASeS

 

 

TWHL.. FA<TVUAL ALLEGATIONS

 

 

A... C Oyr D-VF Passes _AL Di gai ki cast Lise o-€ |

 

FF

LLlpless, Liat jthry 4p 9 De, tA

 

 

TA. Douel Corssauicus that AUS eS COVLO-/9

 

 

 

{0
Aas Jed fo_A aloha! phedder iL CovrLa-/79
(8 AANew Uires f#hay fs Tacead PA resol jrsccens te =

 

 

PLCS e4 contact ie PS Syontad nore Likely hea People

 

it =
AOR Wl pe Fs Si be feet et 2rck ofher. The SZate

 

eo « c
bas Stated 2 “(#] he vires is Spread Det ata

 

 

oad fuel hin AS whe Ane isl Close Cowes with enced

 

 

 

othean (ws bhins Abast Six fect) th reve Pup, Cato t
to 7 ough Cesairat egy

“Ey = . Ios) 1 e

 

 

Ay Wort Healil Orgavizariou, WALL SZ J.

La if 2 O20 ne \-) / fe 5c Ye oy teal, J) s/f

 

“Cpe - Frequantly Asked Ques Ae DAs Co pg Au: Op S

 

Dizense 2.0) 9 Ccodzo-/7) Attas: ae Priva

 

Cora mautrur f 2679 = vido re * Ltmd

 

 

[XR

 

 

 
: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 13 of 52. PagelD #: 13

 
base. 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 14 of 52. PagelD #: 14

 

T he Shak ot Oh fo has Larter (asian gee

 

tL at COVTO-/9 COAS Fi fteles tke PL 2S& Ale at

 

 

potest, ally al 2 fe ° Se

 

the health SA fe ty , daze ine) Evian Leben. ak of in

 

“¢ o
LP leopke Ae Most SeniTa 9 ious F iseS Be. couro-/9

 

when the Ade Most. Sympte cma tie (tke srexest),

 

 

Aoulever, Somes SPREAD might he possi ble fe hove

 

 

hes ple shou SympLsms o Ke TKe Sfate Also

 

 

é
ACKAdwle ds 2s PhAL “Commu Dy Spread e of

im 4

i _ MS mi SS foal Of Anal suess

fan wihiex +, SovAce (5 Vat uous), 2 © ans finTt

 

 

enayush To contra/ Spacad” = Bags occurred

‘Solats root knima Aacas of jtectiov (3 0d Jorgee

 

1‘?
Sa the ths ..,

 

 

The ODH Stared that a Large number oF

 

 

 

people ist PAX gcse tal | pepilation tsb Lyudétus LK a eldeah

 

iA Asef Deo O/2 Ww) £4 UsZeAK 2 ed " sey tn tare v. Tend Aol CA rent

- 1.
veal cond Pious, hace A “ Digan ficsar Aisne at

Oh is Exec. Oadas, Ala. 2020-92D CA2nrck Zs. 2026),

 

Ok ro De pace mest ot, Healtk , Q: recacs Orde fo Chse

 

 

acil (tres Providins et Af CAde Sony ftes (urck 2Y, 2026)
i?
To

 

 

 

 

/4

 

 

 
: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 15 of 52. PagelD #: 15

 

 
: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 16 of 52. PagelD #: 16

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 17 of 52. PagelD #: 17

 

 

CAwl psrcmades tly dama5s fergs 7 A2acT Aud
at

 

Other ot GAstS «

 

da |

People Over the as 5.5 at €. éty tyce A ge ISK

 

at Serious if/ness or deatl €-0m Csuniss 19." a A February

 

 

AG, AILS preliminary, Ce porl, hasd biti’ tals Ag& $0 -5F Aad.

Aw overalf mactality Rate of (3%: GO-69-yen- Ad S bad

 

 

 

A oer Bee rortali ty ey Awd thase PO-FF yeAas old

hed Al 3K MeeTal ih, Lia fe+ i pespes ofal/ seas

 

At get Seaiaush, iif a-dze ws Zu £7, ved ASE of fA

 

27
fuses esate fo COUZOSLF Jas been vaden 6S bans ole.

Mel: SIA Healy, reins ole oas LUV Ay. CALs = lastisey dac1ag-&

 

 

HtAravyhaut fA “bedy, drctans LEAR 7 LA TIMES (April LO, 2026),
https: [eutely {ht he JP, See abe Oi wu et. ale, Phasing

 

 

 

2 Ta be /ER OAS. Aasd ki pidemic Alte ratious AssociATod with CWZEOSS |

 

JIE D Rt 2620-9455. 1005 38/F (2020) -
ya)

 

Reread 2 hoar et Al-, Dac idence, Clinical Character SLES ' Ast

pragnostic factors ot Patieuls with COVEO-/G2_A Sysfemafic evict

 

 

 

wd meta - be Si £0 (AR. 20,2026) Artes: est hy Lert RA cots

26 |
Aa, Sea, EF

 

f

 

 

 

Atte cett ly yt Erma UQ-
2? |
COL deverr Outcones Amanus Paticalps mtt£ Corawavirs

 

Orsease 20/79 Ccoura-/4) — Uni ted States, Februnmy /2-

 

 

 

Larch 16 2020 Cepdated Maa. 26, 2020),
Kthos:M ett hy zt B83 UL«

 

 

/?

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 18 of 52. PagelD #: 18

 

B. The Dangecs of COVZO-/F ane Heishtencd

 

 

 

ti Prison

 

33.

Mu merous Pb Lis health Sx per IS J disee publicly

 

 

LUAR Med that _pesyele het dwn correstioutal LACHLi#Le5

 

 

 

 

|
Are Likely fa €ace Jerieds, Ove grave, Larcm_dye

 

Fe ke owt b haa ak. CoOVvt O-/9 - Sveg expels imelude:

 

 

Dr. Gresg Goniallss A psd 255.00 AT. va fe ScAos/
ot. Fil; € Health*

 

» Jp. hankt Dac Donald, CA ref Me dca | Oth ice ~ far

 

29
Correctiowsl Health Services’

 

 

e by, Lave S7ern, ans phtL iat bacvlty member At Tks

 

ony Uecsizy ot Visas las gLaal Schoo / of ob Lee Kealth Ax

 

sO

45 ies ae een at Leds CARS coasse/ Pars;

 

 

wee yous, Eldechy f~itow OF ulations V clascable fe foteat al

Co MOP AVIAUS Ouwrtbre G it 020)

 

. tt ps Maewttely SA BARS x KK 2

 

—
PE ats Le Carthy aud AD stale Bieri ne et nmi Ga LKR RS

 

lactan: Carsaauinus 'S7are is Comming, “ ASEWL Yale POST

 

(Ata 19,2820), https Me usttelyl pt &S.allo

 

Bo
Dace Steen, £10, LAK, Wiaskiusten Stan Jails

 

t 4
Corarayires LO pase 2t Sg 52st inns Luvs! 8 bucks, a

 

backis Led Asso ate. Cheri tts acl Prfie ChielsS

 

==

 

ane C 2028) | Adtesc LL Ey Rim YR.

 

13

 

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 19 of 52. PagelD #: 19

 

° Dr. Worundam: ‘lola J Ofaders, A resi deat Phy S£GEi Aad AS

 

the Diss Radiafais O Oncelosy/ Prag rary AT. Ma siachss offs

 

Ze eneend Hosp! £a/, pac Ada bevkiasd , A EHidéay ar

 

Mp ruard Med « caf JcAsol 5

 

® b-. Hamer Venders , boom. chick raed ica/ office at

 

Ts
the Men Yorks

 

 

; the facubhy at “we chads ot FPCIAS, Lis , pred fei ne,
Aud public Aealth; nad

 

@ Lp. Jostad Rich & Prokesson ot Liediaina nr

 

E pidlemiale 29 Az Brows Cu fyens/ Iya”

 

 

 

 

Ohowiadamilols L OLadare) St: Ale, What COULO-LF
Crus fo~ Ne Do cuaceratad Fe ola fies = all

 

 

Yu) fe Fnsd ne Lrs Asat Lett bekiud , Herl#6
AFF nta5 C/ nr. 10,2028), Adtpst 7 utd. by LO4 REY.

 

ak _. ,
LN ad 85608 Path, L6 Arrest #4 Sacead ot Co nang Los

 

Aresst Feuse Pesph MOU JOURS (am. (1, 1020),

 

Mtéas:Mattby y+ RS Park »

 

 

33
JHU aculty Express Sng enf Concars/ abaul COVZO-/F

 

 

Spredd fa firisew, Jak ni Lo kins Bema Las7 tide of Bua ethics,
(Mar. mS, 2.029) , Mpc Mb 0 2th é« S- jau= edu Loees move

 

pews; “Au- enh ar fst Urge af - Soncecal- abaul ~Couid —

 

GF = Spcead > / eel poison! .

 

B34
Aran Molpsck. Cals L Adulte free Low- ris%~ US

 

Ee betes Zo Aad Cananawiines Lin poacl ON foi$ ow s

 

 

THE © Uneatand an 13,2028), Att ps:L/ ctteby Lit RSD -

 

 

 

 

L

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 20 of 52. PagelD #: 20

 

24.

Carcenal S2ftiag S ARS iden/ for fhe SActad aft

 

 

 

C OULO-19. P~ isons Aas plats) that Ars pacti« larly

 

° “ f a ° “Ane F .
puscent: ble LO Cowtasg ons, AL e pI CAR G BRAT i Dad foias

 

 

A g caves public healt threat during P4553 Cnie es »

5 - wal _f e olsen 3 seal

 

that such faci lithes Ane" asseciafed with high 2
3

 

 

 

Fr AAls mi SSZOM nccbabh Lif £e§ for sp feet ious df iSencere ”

 

3S.

WIA ous out hres Qo6cun fal costedca! fasih:t (es, F405 ¢

 

il/ nesses lead directly fa inc peased Spread. beyond

 

 

 

36
those fre STi bat £ OMS 0 As Stated by CK ris Ctecer, “ap,

MPH, f~otessor of Ene idem tology AT Johpys Mephetas

 

fos mhere Sed gal of fLrbhcc Healté, OC ias is

 

therets Al Sig eel prion ity Lat thic Lime ot National

 

J

.

 

“i re rT pecsons

 

37
oo, detertion 4s gvitkh, AS psi bh hee”

 

ae oni Of C Awe Bineyon y 8 LOLL, P-o€eS5a2

 

ot Epidemisles yy Jah acs Mspscins [5Losin hws ScLee / of

 

 

Rud fez Lealta., £ ded 2 Chiited IZ nes. Zo1-0_,
KO D- CA Cass Aloo LP oor = 256 D&T ILS (Elf

 

Ate 5 2020) aT Bil

 

Bocas mm /2.

 

 Brayeh FY / 2

 

 

 

 

 

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 21 of 52. PagelD #: 21

 

“6.

Uskhen outhrear OccGr. Pe FSOAeRS insides fictscsd

 

walls A gus Deawhece t% shelton}

 

 

af

 

As noted by DirecZee Chambers - Smsth of77 April

 

30, 29209, 9n<e COULO-CF bs eatered Aap i NStituPio! ,
3
heme £2 Virtualhy 0 bdAy fa SLop “fs SOLOGLLASL IAS 1

 

 

33.

Ajs_0of Pay 12, 2029, Coulee sy AAS Sater al,

 

 

hat four Of OX ins Correstvanaf LASALLE LUT SAAT Ok

 

 

Ko$e fouk., however, tis Aave prissased wef fd pendins

Resw/l5_ froir COVEO-S/F. Pest ins -

 

 

3F..

s
oy O85 pri soars, Alacady Over populated AAS especially

 

< : » fy i a Ae d.

 

 

4 5
A- Juseeney Aud “4 Crt p tay. ‘Alana 9-0OaLs A5 Coe

 

Caussty , Safe Steuggle in AS behat tx do we th

 

tke ineancensted ins the face of COUZO-/F_ “ CA cago

Lr . J sie. CMa rok, e/ 2 d20 ) , Attas = L? MWoliylsa Chitae atribhune co9/

 

CoO- 27a vicos Jet ~frmaTe - Release - COLOMAVIRL = 604 C8aANS =

 

 

 

2620933/= ehteAgd nfs ae wis ad we, best) Pel St) SZorys kd?

” Ge pener Likes Delsing = C} - 30- 2o2z20 ™ cael

 

 

CndaTe: Attes:L/ab tAtCsatasios Vrs / wi d-20 Lgaveace ~ prilee—

pt taciaus ~Y- 30-2026 » Covid-/G= update .

 

 

“ODRK = COVZO-/G Za mare Jes rx. a Updated SOLS 2020 »

 

 

a/

 

 

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 22 of 52. PagelD #: 22

 

YO.

Pe CAST fu fection rare withid OQ¢s‘os

 

priseas ef era SerereEs that the StaAzEs CORA LAT

 

 

policies Ans Not islet isacal, her RAPA2n . Ae

oF

ea psctiila Fews of HK acai’ ot OA co4u3

 

 

 

Ta tie LeiLion , Se2zidvs reid dead com pl carves. srt
#Ke SLAtiS pi 6alLre Tig aifc<Amwt Posssbhility, oe
aade

 

 

Y/.

Tiers {5 we p cojected end fo tke Covte-/79 Pavderic .

 

 

 

va as ATs paged that ptt pole (a teEr fo As Tee Kes wi d/

ALPEN AL2033 phe cadettry, Lu7_4az LEIS Pime Pharr

 

iS aed exw f(a sight withaut medical Latleriiert saad by

 

 

WAY ot. Auttissinal meditators aad VASE VES , a4

thraush heed {mmusiTy gees ‘fF 0s de efermined f#kaq~

 

 

Lpatatite Py) Hh COUT OLG CA aw be Aze lene t ahfen Lailethn

 

v7.

 

CFs ae a See Pe ee es Caaplecrevtat ious av

 

 

Vaccinatiovs {uw pesasase ts COVLO-/9_. Lucreaf hy, thers

(S A/a VA ive Aol is Athen : "f°. ed Calis AL

 

UY ale. Scehaol of Medicsve — Coyro-/G_ cs Herz

 

Lest Mess hoy bod it Lact? AtdpsiL/ medicine. yale. edu /.

 

ews -Arric/e LDBIVEL Ard Se fawtif 2 Aime cif An) =

 

Haul the. COVULO -SF Parrlemit Candid Fad 3

 

https LL reste Se lortllr co ameri can. mel herbie te FAs ~fAa~

 

 

€ouird—/F — joAacdacn is Heit = en S// -

 

a

 

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 23 of 52. PagelD #: 23

 

on
That CA Ww As taSech dts PlrevenT Ot Arent COV O-/T_

 

 

 

é . e *
73 * Curretly ; SC letis7s do ast Kaa whether Jory vivy

 

 

A Covt0-/9 (Wf eckson will grdvi de (Mathur Dy Mgt sss
“3 |

Cuturs itt Cot Mouse

 

 

 

C. Bre rstius Po ci wes dhs pea pad Pi~stoea/5 AZ, 44 FO

 

Aas Tt medias ot e/euawl Cammuasccations awd Eyewt S

 

 

YY. LET Aas proves thapf et Was and SAT inves

fo he incapa le ot frrsuaul 9 awd Lor: COMTa LAs Sy

 

 

tke Spread of Covrd-/ 9, Tks staristies: £rns,

 

praca gcaph AS Mosterte #ksin in etfeCfiveness«

 

 

YS. As ak June [, 2 O29 PL ai slt AES Aare. Petidad

 

 

iA A-Lan-m AF LCL dupins ALL fl aliaal Fé a2) »

 

Y- A-Dorm CHASTEZS jf Au opeal = dorm style Liuhas—

 

 

GALT ec’ bo i tA Yb daub/e Buwks Aartd Y Single BuwkS.

WHO = Coramavires dise4se ( COULO-/9,) aduiee toc tk

 

 

phic : Ay th bosTanSl Ath 3Ll ws sly» LAG ot. wt Lemers auetnal

H isences /nousl= Coco rus -20/9 - Advice - for UubLG Fm yTR~ bestecns/»

 

“73
COC - SGintea/ Purse cows Absist- COUZOAG= Que se ow 5

 

A Sc IS ~ OV fEc thus -

 

 

OW?

 

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 24 of 52. PagelD #: 24

 

 

v7. A- Derm J as Y rows of barks, Labaked A LOWS
& Poin, Grow, avd 0 -~ow - A Ow Aas /3

 

ot acah te hesasie 5 fs Oly Aas ii daub fe bums Anrd,

 

cm J g Le. bum) Cc rote SS COrdiyuned Hk Same

 

 

On Simi /fae fo frosty awd 0 oD iny Ys C02 € iy uine cl

 

ids Same or Simifa- to A row.

 

 

 

YS. A- fiars "1 ree ¢ MS eye é uc OA
Lary AT, A020, Pwion~ fo TKS dale, A row

 

Aad LE double bures i ~ow Aad 7 f13/e

 

 

hesuges And GC esbhe bunks C rey And 7 Liasle

 

buries Avod C doubk buwncs , Aad f g isto Aa of
2 Sug /e A iaiaet Ayer 72. dak? buts

 

£— af all, 2 douse burke Kt 2 reenoved Prize

 

LA Pot, a. double Braco bere Ptnguad Loon

 

4 ro’, C row did pet need AA Penile Aemoved

 

all QO orew had / dou hfe bre ke removed,

 

 

YG. @7us2er Bo ein aed cou A 3 feat

 

4 “ ; if x sri a Ap foax.'s Lal
A | eh pn es oe. t
g 4 of -

 

 

% foot tei de Aisles Cx SST bili cre A pow Axed

 

Brows Awl & pow ard 0 row, Fesoecrine Ly

 

SOL Fae Ioan ule hag Al CAs ALLA oft GC fea” |

 

 

ot SA ee be fa eeu Lh evy pea Sure fro

 

 

a

 

=

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 25 of 52. PagelD #: 25

 

tke CerZar ef each berate a Fire nn tends

 

 

LA Acfaal'ty ; trom the edge ot are howl
4s Eke edye of e4nck Neighboring Bernie

 

 

‘S Appoximafe fl, 4 feet.
a Y .

 

S/.

 

A - Dar ny Aas One feSfpoan / ShGizee €4e/Lity

Far use by its Goa -/d6 Qe Yjoae/S « Fa3

 

 

Coss /s7s of a SAdi aks Chor All ALLE func tisinl),

 

Puss Sinks with G fauvcere ence C perkasos /

ry

fast APA ww ic 4 ; \ at feed
1 Oy f

 

 

 

3 feeT apa -T_ Measered Cervte #6 Center).

 

The all FE P2caT: ste ZB row awd C row “5S

 

jeppptcind tay eS Cnet watdapaitilienany fol De! IAA ashy

 

 

 

Za feer ot Se p2rATion Aca d-Fe-hes d

 

53

=

 

er Atte #he Chas 2 S Prad e Oy Liny LF,

2220 | pf 25 acachy Larpass: be to tot Come py an

 

 

Clase Cantacy wlth one anostser fraser Fi mes

A day. Se tad ehh etewatitans ty fA re Cpayiroamen Tl.

 

 

oe

 

iS AcT possible «

 

27.

Upon tn ha Pt mod belict the oak, Peironets

 

re maue.t Cisalated) Bij A- Dore Were PAoSe

 

 

wahads. Sy myofoms fachidad A J? 5A Enough Fever.

 

AS

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 26 of 52. PagelD #: 26

 

 

Kose wike exhibited SympoZems with ov? 4

 

 

 

A. ‘sh 21045h fever of; wW/Ag [Ase yo 2 AS in plomals

me mpinad Aoused 6a A-Oorm.

 

 

55.

 

Upon Ficoll sili pucth Th ia nadd beliet oahy oe Qs

S prisoners He 2A rene d fee A-ferin

 

 

AL Lm PASS PeStias uo TkKe3e Bayt LeyTead

 

 

Cf ther Leste d posi Peve an did per peceive

 

 

Pes re pe ees SS

 

J

 

sG.

NO g AL ive es C OUZO-/9 Al) Feais is fri S02 ees

fiuen 74 4 : ¢ ht é f

 

 

fan PASS neh £4 iyan saaics. accept cae

 

cou/ SA f/f Saread. Cae ne by peime ining i,

 

¢ Lose Contach li. Ebel Q fhe pS.

 

 

52a

 

 

Y pou Sash ai atid baLiet, Nel did not

ta SP tHute @rxtea pris cAel i enZ. or TLIC A Foon 6.

 

these deemad Aighan~risc by the CMe.

 

 

SS.

M9 CTD fs not Seated of hk From He Sommunl Ty

 

auPside Kem. Linderd 4he (17 fat 2705

 

Ss asst A Cfoie. CAUYULPRAIA OW LS Likely hou. j

 

 

#Ke Vines bakit heated fia. PILL Lh See. Cana! (S$

 

 

aad 4! ne LLaAk fur rAan pg we iS © OM pls tit on

 

LG

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 27 of 52. PagelD #: 27

 

S9

-

arias OOR«< SAnLK members  Commumitale

 

 

wipth Or/sonens uta pfAe PAY emai, bacdid tec

f /
Oe fevdawts Chambers - Smith ard tla cabiasr ig AF:

 

 

Tiese Leer tc basis oft moi t ot fhe Lori iss

 

Fiimels AL»

 

 

GO.

On LODArC O29 ete 9

 

A SAAT] ot @hMerngeney, Jee Dace ean AG.
4 f? / sy

 

 

G/.

 

 

Oar Larch 42, ALOLO . Aus ema, [ was Sent hy

Dee. d anit CAaumbeht=- Sa Lth ta Cortnias pe Soave rns

 

 

That ViSifiny will be Femporacily se syperded Vosunfeens

CAT241Ag fae Utter will be temporarily Sos opadad
1S 7 7 ?

 

 

 

 

aud Wo iunAfe workers wy the Commi ty 9

 

G2

 

ae

On March 10,2029, Apemail was Seat hy AsJ

GM Kila) STALL menhar Fo tke entire MCL /nmasre

 

Do pelation sus rallies all uisitiis,Volun tee ns
; 7 7 7

 

 

 

 

Aud Constraclaas. Aldo HK iS Smeal. reported Lh aAT

 

there ARE ALS Contirmed CASES of, COULO-/F |
Wiithiar ODRC .

 

 

63.

 

On Aaah IO, A025 Aw email was seul hy,

 

Defend ant Chambers - Sinitk to DRC popeAtan.,

 

Se bjesT Co rnnavines Ccove-/9) Re COWuO-7G

 

LYS

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 28 of 52. PagelD #: 28

 

fe ae? Sha7 Zu it, ske tatocwed thay

 

 

“ (Covro-/9 £3 ‘eit Mness Fk 7 Chal I prrad from

y as &G
P&cSon £2 fp aa) ; S from Fhe

 

 

’ ¢
Cots 6k or SAeeze Av Lage fs pire JO2LSOALS.

 

mouth Lose ow At Af cAse Sos/stac7 Fo EA 2 cal fee Le

 

PELIOA) « Chose CostaeT is when yor re Yt FA LY

 

 

Absat 6 text af He infected perssre , ”& bial

A Apprass if 7 lbs Patek COvlO-29.2 —_— tnedicaTl

 

 

de pantmenst Wl) Ke 89 des AWAY. £6 vis Aealtky

4 ly -

 

O25 F : rity 3 wis #K fke OK a

 

 

Depantiedt ot Health to fIAKE SUPre AUR hac ilities

é

AQ2 AS Sal 43 We Caw mace They»

 

 

GY

 

 

OY pow tite PMA odd Aste hefid } Fea 5 fORAS ‘ed Vi SS Faas

 

Lacle je HthAT fhe AIT OL MEY So 7o eZ, LKat
Ve SiT AZ ZOW {EMA LAS rus oavded r Tie Ab. lity ae

 

 

 

4 a

 

SAGAGS cat = e © , ida]

Ld “Laud Joc oA AA! jpwsEtiref Peas) by = LW ST eT hs bas J

 

with some curiae having so aacaus by Gk: of

 

 

ATHLotey 5 SAW Communi caZe with fke pe CaS

 

 

Le saitavhlas CLizwly? Cond. deastin ly

 

 

 

Ow LIA Cahy IL, 4.020, Aa eras [ PAS Fear by

 

 

Rhos Ed maul, Oirecten, Correctional Ede CAT own)
Pre ArAny Latte Ceqp hey Fin 7 ” Al Lf LM ar LAS Feck chasses
ff " 4 ¥

 

 

ad

 

 

 
: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 29 of 52. PagelD #: 29

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 30 of 52. PagelD #: 30

 

ODR< has plo _contirmed COVLgn-/F Cases, Pkone §

 

A Ldad anal Cosa C29 ATE GAAS rings oft auepr {2O

 

 

 

propls, bul the ALE has A UARIAYCR «

 

‘ZO.

Ln He above mexTiawed email, Detesdast

 

a ry hasitel "fhe 11 SIT ANEL at,
vy

 

Jrastl washing Adel social d fsfaucing.«

 

W-

Owl Maced [4 2219, Dekendawt  LDewive

 

 

Tweefed, " COVEO-/F £5 Swi Ce AS con Fag ious

 

» ¥
as the tu And 20 times mace deadhy. v

 

 

72-

Ow Sdarckh (GF, 29209, Ad ema) was Sent by,

 

 

S. Brows), A) } Quality Ziprovec 2A7-

 

Creme rn Pe ee J 5 ff fhe SLaLed., ” Kee TPAC
f et ey

 

 

between yau rad the ext person So ekat ££

 

aA

 

tke, cduod ae SAeeze their 9 & 725, des ial ceach, ihe =
4

 

 

 

 

 

I Cue nar Mire pelijne Cant ane Dewive),

 

Twitese (Marck 17,2010, a:/F LA) AbbosclZ

 

itt ef. <omM Lov Mice DeWine lL states!

 

ese ed coe eae.

 

 

 

 

 

 

 

 

x4
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 31 of 52. PagelD #: 31

 

7 3-

On Macck LG, A010, Defendant winiw wright

 

 

CASES of COUT Q-LG fo O02 Cn barbherske yes

é) -
Sent Ant_ematl SFaZisz 55 Tke~e ane SFéii/ wo Contirmed

 

 

will be closed +a Comply Wwiti eke Governons

Order. a Recovery Seru fees ACT ivi ties

 

LAL Al Darm (Sereuiz Ty Prog ran) oni Supe flarf

 

 

fo _ PASS _mavemew te Keep i Amazes. fnom fie Same 1; Ving

Qo otap fhert ! Aaa) Lave heen Birtaihe i itentit US SFomeallS.

 

 

Aaceas fogatier 4 fo Limit Any portencial 2xQasures ~

rH Ss Shaty ely ast _Feasihle fn MA Ke AES. adiustaeat

 

 

to a/f/ avec] pa rf colachy a Pred Aan s nace).

 

bWiOmK MAA S ates. Fea is Renner hen Socin/

 

CiSTamcissy , Ziad ek aes asd cleaning An Kay

”

 

Toe pr 2uR.vuf Fda.

 

24.

OW Larch as, AX2d, Deteand aut Waiumnight

 

 

Seat an _email STAT ing, ” Severs) OFZ «5
Ferm porac thy < 13 105 Several Sho pS Ph rovghsot the

 

 

 

/ 4
de paatmestT« LN CZ 5 OPZ Shoe will p~emAinl

4)
open.

 

 

75 -

 

Ow “taack i A079 , beben bacT bain wris kt

4)

Jena Aa email SFaZiw 5 ,. wit ee EL EO cot med
a?

 

cases of COUZO-S/FI jis 9025 Tker-e AAR ALD

 

4
plasss for each, re [eases «

 

 

30

 

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 32 of 52. PagelD #: 32

 

Zo

On Lac & shi A020, Lelead aut Wainwright

 

Ce, Aw ema | _Z, Pises., Y PPE (3 simi ted

 

Hirauskart the United S#ares. AJon- medical

 

Statl fAae Aor Wearing PPE 4s align WW (AK

 

9

 

tke curren, Commer i by PPRACTICR «

 

P27.

 

 

Om Larch 29, 2920, De fend astt alain ula! ght

SewT As ery; | Ifating, au bis were (nformed

 

 

Today pfhat Al em play ®t fesfed POD EF EUE for

 

 

COUT O-/9 no AG pasitius casey ot COVZO-/G

4

Asrho Aes Phe jp wraare popula Pala

 

 

78-

 

On LMaack 30, 2026, De feadanT Waisuright

Se. AAl ema: SZaL-ib9-, SA: Ae protective cases

 

 

 

 

at COVLO-/G amous the inmare population avl
Wd ndditiawal CASES Al29.119 442 STALL « « » x

 

 

 

(2 treas vey calle by uarz ‘tinge ai Te Se et ‘o. FECREATaAN |
onky « Loeals wil) ats be calhd one unit Ax

 

j /
A time... fo work fy,”

 

 

Zo

On L1aack 31,3020, Detendast Chambers Smith

 

 

 

Se~.T Aw emas/ SFA ing £647 ff yase €acility

“i é
CAM MAke saa SAS Y pid tuil/ hs given A SRA TA

 

 

free oft charoe z —— psctait ted Th wear

 

——- now. beputred Fis Le TAO.» w Alo f. cfass Lio ol

 

3/

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 33 of 52. PagelD #: 33

 

 

AS petiena] protect ius. feu \PrysnT by tke. Centers
?
fox Orsense Cantal. f

 

 

oO.

Da mites A_PL&SS Canterence at ¢hg end a€ March

 

 

220, Debs sel intl be Wine SfAred. " Kgox FAR

“ss

POST impo-taxT ¢h \o5 we Cav ofa is % [8ef_ CURLY OAR

 

 

ne Bike for [$6 Sake os Query AC ius Ske f Direc ve

 

of OOR C7] Can Fo Kee Phe vires ocT of Fe

ss
Po SGad8 we ae IE OU focus hag heey on PLOTET F404

 

 

 

The people that Work sar fre frei Sous aul fie
peaple wis ALL. Pike PLISOMEPS « TAAL S§ So

 

 

jo YS
ob/:5 az jnsd» <

 

O/..

Ou Apxil f, 2020 , D2feadaxt Walowaigkt seul

 

 

Aa/ email SZap ing “There AnR trva mare State

“/
members wike Festad Pes stive for COVZO-/F.

 

 

 

Least emails S&T hy Letfendact be jzas wth
</ose nei ts HA GS SenwTence?” OD hag oe fo4ntt aw

 

 

 

qs 5 dt
Atkps:/ Ohiockasine Pe gry /uides GIVE hom -(M1) ke =

 

de wins = 3-29-2020 - coud -/J-u dale.

 

 

esins Absa a728 intTe Khe vides

 

 

 

SOL

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 34 of 52. PagelD #: 34

 

an PCALLiCe. haaid wash iag awd focus ow Socta/

 

4)

 

d iS Tae in. —

 

$3.

 

Ow April l, 2020, Av email was SeaT by

 

CvVeryoZe A 07D ASE. a f2LECAIF foaary itl Asef.

Aad UMtenod at Statt “em bac S7ZaAZ 20g ; PM owe pairaili dine

 

 

yY

 

mastlaaxy fo Sf Bid xs CJC «

 

2Y..

 

On gr Ahovt er ea

 

 

beste 2x ft © i mting ‘t4 A

 

/ /
pre LoPFIVE caugA& Few About 7 Lays TLS

 

 

ex 2 Us, wight Sureats, hedy aches, dinwh-ea

 

 

 

arld ona These bere report. f fo the

 

Dworsies Statl, Ueckly dur tus. da chs PedapeecnTiors

Che sks, bet Pie. Pein fend Aish eAdugh

 

be Concenned

 

 

35.

ln AS Se ees by, [Sty- ocade feyer, Keadackes,

 

 

Ll any, OfKenS eu A.- Dac uUjere Coughing

 

duntuy PAGS SAME period ot Fie.

 

5G

 

On Mad. A pol G J A020, ne Lex dail WJaislwmnrie At

“)

SenT Aw email 2ZaZl iss , pes Share wits 5es ss shay

 

+

 

Apecatioasl Chases ‘ies Saterday Me Were

 

pala Ce iy pe _ fou/

 

33

 

 

 
Case: 3:20-cv-01375-JGC Doc #:1 Filed: 06/23/20 35 of 52. PagelD #: 35

 

posits CASeS Amo, Fhe residew(S aL 216f and

 

OtKar LALIT? LOA Sn Pleaseu se Sead EFE. PerAacTice

 

 

Socla/ d iSTamc in a EVERYONE ZS CEQULRED

 

FTO WAR A MASK 9 pana Pie sith Se dane

4)

 

outside Fhe yen ec ay PopZlat sat (tats LS.

 

 

Q2-

U psa) bpttem MAtlon asst Aclict, QA April L2222,

 

 

Aa - ¢ke Di recZar ot OQRE, Bete ndanT

 

Me NAIA 1129 otd sry Deak Weare,

 

CA ambhers- Smith cas tioiee of OAC. SAC) = G-//[

 

Lockdows *

 

 

36.

On April 3, DODO , Ant @ mar {WAS Seat by

 

9, EVERYONE

Aa Unbeasva STALE mew lac STAT S42

 

 

 

 

ZS REQVERED To WEAR A MASK. S7AEF nad

 

LDLAMATLES -

 

 

37.

On April fo, 2076 _, Neleudast Chambers -Smith

 

 

Sent aw_emai/ STAT 2M 9, ers Cer tK ins Le

 

AR doiay riaht Aow i 5 Fe help [ee fou AS

SALE Asn healthy AS possible. — fee

 

“”
Peactiérds F wacial distaucins mA yds CAal-

 

 

 

 

 

 

 

 
: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 36 of 52. PagelD #: 36 |

 
(ase: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 37 of 52. PagelD #: 37

 

L2El al d istamcisey Oras Lwtormat low aad beliet ,

 

 

tke Preuss Cues tAES, fat MMe Dore, p ke 3 Pas

CO taee Ay tej PACK prisoners fo phe

 

 

JOLLI JOOS & of SZe8 wiees tai gt Aead bacius Aiste.
/ i a 7

 

7S.

 

 

Qu April AG, AOZ0 : Ad_emacl was Sert by

 

¢
Aas Usikxnown) STatt member STALE us, ’ TKene Are

A_lot_at “words beiny used be Paedia, the Stak,

 

ahd athecs ahosl corPeVvAV i rus. Ue inn Ade f ro

 

help you addon Stand whats yerslT « «=

 

Carsaauires — Also Known as COVLO-/FG_- TA os

 

 

15_A Virus siomkend that _is ipread tin ougkh #ke
Air ws A PSlSON witk #ke disease Aas Lo be

 

 

c /os¢2 fo Yau fae Mare thas 15 minete3

wheal they, AR Pale a9) to yas i you

 

CAA CALTCK it Fads ¢ » ie AA, ASK Iu5 LRAT

 

 

you Stay jl A COHORT. A_cokeort ssa 4.coup
at people wihs SZay te 9etker~o A_@oho~t Caw

 

be. Saf’ (see Al amily) or Jarger (like A

 

Whole dea.) “

 

 

IC.

 

(Ou Apel aS. AD2O, De kend ast LAL a fo weg Ate

‘ ‘ ,
Sewt pu email STATIN 5, t You (nos TT Placsr ic?

 

 

Socia] distancing O47 fhe mecrenat iow yard.

De AIO # aA ther fs Qcav PS. ?

 

 

3G

 

 

 

 
oy

Jase: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 38 of 52. PagelD #: 38

 

72.

On April 24,2010, Pla istt wa iMliams

 

was Administered 4 test or COULO-/9q

 

FLik WAS A f-e7esT as Ae evar recessed

 

 

has ded AgT receive resuo/ts wees A/56

resufts from AL PLU IOUS fest Over faz~LSONE +S

 

 

 

 

73.

Ou fay 7, Lowa, Plaiat: Lt Ks ikas

 

 

freceived ‘ cs fese reso/t. He tested

 

 

ALS MLi VR, while some other A-Osnm presidents
bes fad fresitive- Als 9AJ2 isa He iin ite

 

ot A- “Vow pn «

 

 

7.

Od May 4, 2020, DelendauT wWlaislorts kt

 

 

Sewt add _emsil Statiug, "LF has been

 

 

 

ede hee gral by, the Me dica/ Oire iter that CACK

 

president nc l/ cremAinl quacadtisaed bh thet p

j
Currevhl tur.’

 

 

105.

Ow Of Af4ecq “7 O4LO As, Fe nal

 

vache hel-ef , the ODA prairice cd Dod

 

 

SAu iti ZAR was <Kawy2 ds Cov aly Ue HA
COC recommen dAtiows »

 

 

 

 

 

 

 

27

 
oy

Nase: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 39 of 52. PagelD #: 39

 

lal.

 

Oust Say a, doje, Delead aut Wacaluright

. . ee
SenT Av email ITatinyy

 

a apps Aeost dente.

 

én Le EreguenT mazel pProopse el We ASK ing a

Sacial dis PAGING {5 SPi// AS Lar piscT arte kspecialh,

 

 

 

AT. meal fp (EK WP Fimes, please Ke 0 G feet
M

 

ot distance between S/o sd Aad the Neel YAAl-

 

[Od .

 

Ow Ltay LL, LOZ9 ; FY tig Pt fh Wii fiAars it~ AS

Hoel iTai tS Peed a bles df FexT €or COvzO-/G Aart hadies.,

 

 

Ais rese/ts were NLAATI UL =

 

 

/O3,

Ow Lay /3 7 POLO, Delendavt Chambon $— Sarge

 

 

f
Stated AT _Aa pres COndeoenc e , As you "Ve My erliroued »

Social d istaucine iS Ome of FAR Very Lrrpsctast

 

 

 

TK id S (Ad FermMS a€ Ptryisly to contac! tke

 

Spread ot £K5s5 d isease - Aud FKATS ke Oe

 

Juxuay Fh At ise reall, dont Aaue cn phe

 

Qe pactmeat OF Rehah sl tatioas Anil Correc7 laa.

a Are tf daesa? pre Al! he/o VAS» tf sau
f- fof /

 

 

 

£ ind OT #KAL- GC % otk hein POS Live people

 

AL®. ASyinpT om A7ic dave fPBiIT Ue PAther fRAAM

 

the 20 fo 30% vo Phau hh yo Were

 

gd ins fe fiad, ewig le realty wil/ <ontinue To

fight avery day Ez just Crascle » Staal ha? A

 

 

. - # 2
prisie Sys Zem LS NOT _A place when J 7S Opel

 

 

 

35

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 40 of 52. PagelD #: 40

 

where YSU CAM KEP COD of for

 

AD)
a

hay. feus

 

Ans») feng Fh ot dime. Zs neta place whkene

i ol : ¢)
is sfo7  9MO14#9 fa Spread.
ae vs a f-

 

 

 

/04% « Oh Lay 97 A820, Dleden deat tal atiinsada dt

/
S47 Mgt emat| Stating, "You will he Seeing

 

 

 

 

39 742, physical gn wut ek eds te lol tad donmiPaeies
hid at the chrp= Tkss is fo acsompliskK SOSia/

 

 

fol SP ene a) (ve. epee tt to Sa¢ tally df isFavre henil wba =

 

 

Acad Six feet A pawl fs all dann id So SZ. Se Kousiie ai

 

 

/oS - G20 iAlwinig At

Fest pal ema 37a Zi ales 5 : ds beds AR~Y NOW Six

 

 

 

° a " 2)
feot A pac an Cenfen~ ja the < pStalas domm ite aces»

 

 

 

JoG - A: Oscm (5 Aas SA STARS ee a ae Six beet
On Coutter meaus % feeT Approximathy B® Tises
bow ies.

 

 

 

/O7, On LV ay /3, £020 , Aufl Approx tnolely DS Pre,

 

b Aste Wr tte dac umeSt, with fz tatted con ‘es

 

of several emal ls, was sealed (uy Aw 2 Nie/o

with attached cask sli Awd plated i ke

 

 

 

Ovi gd! aly mailbox. DA ts te ye canes ae WAS A

 

Prior version o€ 4455 Cum plais[, Lt was

 

39

 

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 41 of 52. PagelD #: 41

 

being mailed fa the wite of Plast: th S fares

 

for phe PUT 205 2 ot Fos Sai Aad AP BOSS 4D ,
rt " 7 ”

 

 

 

 

 

 

 

 

 

 

/0%. Lay 1G, 2000, Plaiut:4€ Stecet tsmate Acco
WAS charged fa- tke cast of _pas7ags of said
Aetieeil

£09. As of pili /, LO20 LM 5. IS Fores Aad ASOT
received fhe Atocre messpiored deuce alt

//O- Plaist i £4 Qagustive it A 5O year old maAfe.

 

ie WAS diagnosed wi th AFLS nA A es Litarly

 

 

205+ Od Apr Le, 2620 he was fested Lan

 

Covto-/4. Ow April 23, 2670 he was Lu tormed —

 

 

 

 

that he had tested positive for coronA@vlin US —_

 

M1.

petssatice Stores is A V3 year o ld__male.
He is a chronic Cane patieut At 16k

 

Soffer ‘Ale from Ay pertens fou Ald fpre-dinheres.
Onl April {6., AO20 , he uns Fested bor COYVLO-/7-

 

Ow Apo 23) 2026 , he WAS bitten med that he

 

had tested positive for COranAVvirus«

 

 

 

 

 

 

YO

 

 

 
base: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 42 of 52. PagelD #: 42

 

(ba. WW Platt t€ wrilliams is a CY year old male.

 

lhc. iS A CAranis CARs paticuT At_MeZz

 

Sutterkny froy Ay peucten sion aa /;VveR fttease .

 

Od Aprtl /C_, L026 Ae was tesred €or COULO-/F_
Ow Apeil £9, 2020 Ae was retested foo COVLO-S4.

 

Onl LO) as) Zz. 2926 Ae was iuforme d fiat Ae

 

had tested AL GATTI Ve for CORSAAVITUS « Ow flash

 

 

Ta 2.970 Ae add 6 Ad mm iatsrece d A bial Lest fan

 

the presence of CovZg-/9 Acti bad ies. ile

 

/ .
LUsAS Ltt toh mec Ae Jn fl Fespef NeaaféYe 4

 

TKrovshaut LIS entineg PLOS2IS, Ax remade

 

Avld Sti L/ remAiu § ia A-Do-m, wkere

 

mi Soa A ste p-Z SAR state

 

AL. A purl “

 

 

 

 

 

 

 

 

 

 

 

 

 

“Y/

 

 

 

 
Case: 3:20-cv-01375-JGC Doc #:1 Filed: 06/23/20 43 of 52. PagelD #: 43

WH. CAUSES OF ACTION

 

Count -s..

 

Plaiss tits Vere Suh ected To Cruel_and

 

Onusual Punishment Lis Violation of The

 

E rcAtA AmeudmeDT To The U.5- Constitulion

 

 

 

[{3. Plaiadiths incorporate PAhag Raps L throsgh [lad

 

AS though they Were SHated folly Aerein.

 

i144. The Ey hth A mestd ment tthe Onited States

 

Constitution 7AS inser porAfed A BALMS \Tares PLCS UAL

 

to the Fourteenth A mead meut to the Unite d

 

 

STATES Constifivtion, gvarattees That Pridorers

 

May slot he subje cted fa creel aud vausval

puaish mest by Stats Actors. Here, the Stare.

 

At tears ARS Reqs Red fo provide Adequate protection,

 

preventiasl, aud Aeasltkerne fs those incance nated

 

 

19 thle spr facilities, bet Aave oe de/:benately

 

ind: tlecet fe fhe Serious risk COVZTO-/G f295 ex

 

 

//5. Ars obligation) requires DeXe sd ats to peotect

IN CAQDCe AA Ted peoph From intectias aud deadly

 

-[iseases (ike COULO-/F 5 Otkicials LAA part

 

Vial k sot Jameawe Fes S PO TiTiur fe ~ fhe Virus

 

 

 

Adie fat outbreak hes tnsa

 

 

 

V2
: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 44 of 52. PagelD #: 44

 
hase: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 45 of 52. PagelD #: 45

 

UU,

 

 

Det Al dawts c re fusal to reduce prisoura flopula tioad

Fhreugh immed tare refease. Aave dineathy eS te buted

 

ts the Uw checked 5 cead #4 rowgksut FA 2 firs das S

 

 

 

AS_relesse wau/d jmcacase the Safety ALOT ouhy

 

lot tke ire eased Ori SOs) 2a$ but Afsn 3 7kcSe

[FO POA LAL) AL oy priiomecs , LLALL, dal ComAdwities *

 

 

 

 

 

 

 

 

(22. | De fesdawt, AS participate aud policy maksas,
Ants vislated te rights ot the Plait tts
gwacavteed hy fhe fe: 5g hth. Ane meat fs fe.
u fed Citstas Const: ee Ti oad

/73 - Acco-ding ly ) Oe Lendrw ts! Laifors to fake,

 

 

meds <alhy = required tea fs prsusadt Aciease

 

et den ti. cCans7tizuses De diane LadikCecer Ge

awd their pymi sal 9&ITO2S -~AS by, Jewding

 

 

fs eectives fs ¢ke Priissecs fro ae fA Sacia/

 

 

 

dis Teasing wAere ‘2 iS flaphy 1 Lis IEE S 4 hfe To

da Fa - de A/a Tt Sif to ree»

 

 

 

 

 

 

 

 

v4

 

 

 

 
base: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 46 of 52. PagelD #: 46

 

Count rim

 

Pla cut FitS Ss Wy eRe SA faced 7 oO € revel and ( JnusSua

Puntshmest Dw Vielston of Article L,
Sectran FG of the Ohio Canstitet\od

 

 

/2¢Y. Plaivd:£&5 ENGOH O00 ATE. pAtagrA pss /] tKrovgh (23

 

 

 

As thaush fhe, were Stated fully Aere in.

 

125. \|Articke wiles Sectiau JF ot the OA: 5 Const, tution

 

 

protects All pucsaas from crve/ Aacol eausua!

 

Aya sAMECAUTE «

 

12¢6.. We Lowdads! Latlire te im olemestt predess/tatiue

 

Measimes fon COVLO-/F, jiclad ites tes Frm 34 adeguale

 

Savi tatios, ANd ths disterhet can ot profect ive

 

Cee! P lh eit fo Stall psd PLISS2 AS Addu far

 

 

Pxpouent ial Spread of COUZO-7G within tke
PSoas5 ’ PAL GR ‘pnemerl.

of Plaiutitts unden F#kKese coud’ tous Cau 57s TuTtey

 

 

Auidlatisw of ArtickT, Jecfiow F of fhe
Ohio Constifupionw .

 

 

 

 

 

 

 

 

7S

 

 

 

 
case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 47 of 52. PagelD #: 47

 

Couwt TT

 

(Jnlawtel Wiolatiosl of the Sixth Amendment

 

 

to_the hited SHAates Constitet tos

 

 

(22

Es IWti€€5_in ae porA7e pa angraphs | throvgh /26

 

AS. Phausk Lkev/ wear S#Azed Enctlays ae

 

 

(23...

Tie F Sixth Armeud mewt te the Onited SL fles

 

Cons 4: tut toa), ASAMCOR ponalsd fg AislSt tke JSrares

 

 

 

 

 

. ts
the (/ ote db SHates Cans itifet rau, gaat 5
fhe Ris, At fo the. ASS. cfassce a f. COUWSeC! go Boze e a

 

 

 

 

the SPAR_ACT ERS Aave interfered weiitk #ke Ability

fe <ommunitaTe Conf. fend ia Ly «

 

 

L2-F «

Mal Aas ALO varecerded of usseperuised Widas

 

 

OR tele pharit commusicapcoss methed £.

 

 

 

(38,

 

Uisitatcon, A mess by whi ch AtLakacy S ULE AR

prev: roush A wi ts contidewtialhy, Comms it ale

 

 

 

[tag pc iseates c/teuts fue beon fardefinite ly

 

 

suspevded since Marck 2020 .

 

/>/.

 

Deten dacs’ Fai lore. One 4 etc. enak/ lice
a >

 

tke continvation of contidevtia/ AttoRney~ Cy hese

 

CIPIASMI CAT SOAS Aas violated the tig kts of

 

7G

 

 

 

 
base: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 48 of 52. PagelD #: 48

 

 

PL at ALES G uarnw Toe d hy the piar 4 Amer ment
to the (Jnited Staves Constitetioal

 

 

 

TX. FRAY ER For RELLEF

 

 

 

 

 

 

 

(i. Delerdasdlts’ ACtlans Aazd sAtacdfons have
Violate [ LES SA i fats
rights AS Ot ined phar Amd, AS suck,
Pla tal t-£E5 ALR entitled a judge yest AG Ait ST
De bendauts-

[33- || Plaistif€s ane entitled te in jusetive Lelief

 

orderius bDetend awtt £2 provides

 

 

 

A. Prsgrtess fs - Adequate Spacing Of at feast Six

feet between ObDR< Petsonens So that <a al: Al CR

 

 

 

 

 

A A sey d vet Fhe COasTinved 5 pread ot
Z Covro 19s

 

 

&. Du all dorms teaies at LICL, Provide A
Mipi meen oe ae feet bie Peet a) the edges

 

|
ws igh Physic Al clasceutan guidelines MAb be

 

 

of bunks, Not cantan to centres

 

+ Das al/ sch asa a Fie at LACT , provide A |

Minimem 6 € G feet S PASIAN Ss Big cha sties)

 

 
 

 

these ja Aisles Add fx Adj acexT Laws 5

 

L/ oi

 

 

 

 
lh ase: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 49 of 52. PagelD #: 49

 

D. Ln necdtisk releass sa teasster of pr lionens to

 

 

 

presecue dea Sater, Aad the Sataty of fhe

Pema isdises foi SoneAS Specifically At“ SZ,

 

 

 

Tkroush population pedustisy So that adequare

 

Social d istaue/uc ‘ LS OfatioNn GUARANT fi tt 9,
vs / f ws

 

Asse toeatine itm Ax Ae accompl: Shed >

 

Ei. The At cekpakd Soke duling of pacele ALARivgS

Bad Pe-heaa ings fa Review ata fe -fR yfeus

 

 

PLiSSNBAS wks have serued their MNMivimom

HerRMS of {NCARC@RAT CH Antl ARS DFF@RWISE

 

 

elig bh SE re release
Lc. Sckedyhk Phaisotet &5 SHaresS Aad tui paers

 

 

 

for jmmediats. parol eariay aud Jor

Reheaniug s

 

 

G. Feu COVZO-/F posi tiue Coarectiana] SACK

ds ast RettRwe fe wor withosh plost ot

 

CovVrge-/79 NegaTiue Status

 

 

H. Any, Antd Al! atker pemdies this Count

deoms Nece SSAA YY Ast post ta add ness

 

the COusritetiawat uialar casts Ser £oRth

 

Aksie jv order Fo prevest loans - faery

 

 

 

CON Jee vewmces avd funtien Jose of Lifes

=. Provide guaaant sue at px PSS wrehe bAus

 

 

 

 

Come tyts cawtAacr with AecsexS Kkwowa ts

 

 

 

YS

 

 

 
hase. 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 50 of 52. PagelD #: 50

 

Syeap tetas at COUz0-/9 bs poh maed ical Checks

UlLitkauT _A dditiawal disclpliuaay CKARASS ERIS IES

oft. Ses Ag aationu
v —

 

 

 

 

 

COwcluszroal

 

 

WIHERE FORE, Paina Ai £ES Alay for jedgement
AQAiLSE- betendaw ts: AS. fo ows:

 

 

 

 

 

 

 

 

4 LIS : rein
; | ast: is w < sri :
Aud laws of the United States and #¢ke S7ate_
ot O4 1o

 

<f]. Order Lor La jtAstive relict ;

=

<7] a Order Compausate>y daa 25 ul the Amooul of
£250, 9990-99 Seven Hurstdred F:f4, Thavsavd

| Delaas) Awd punitive dasiagsss |
“W. Ord - | ; ——

TU. - Orden few pe pees lh attsanrys” fees said

Cos7) pursuant $. Y2 (1.5. C. LT335

WT Order Picaueey of the <os7y Awd @xneuses
of the plaist ES bated Artusying Fic 3 AST ios. +

~~ Grawt_ other je it Ass equitable, Relist that
this Honorable Court deems DCR ISAM) ¢

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LY

 

 

 
Case: 3:20-cv-01375-JGC Doc #: 1 Filed: 06/23/20 51 0f 52. PagelD #: 51

VERZTy

 

 

Pur tuast fo 2B U.S. ¢- L27@ , Wwe deches,

 

 

Awd verity wader pesalty of prejuay vada

the laws ot the United STafas ot Ameria

 

that the fsregoiug if frye Aus Carre cT .

 

Byecetad on) June Ss, AVLAd -

 

Re Spe <P fo Ly Suhzi itted,

 

 

June 3,202 BAA ye

 

 

OAT:

 

S7eyen Dag IT sO, Pro Fe
AZS25 3Y scr

 

Po. ox IZ

 

Lar. OAs, OH ¥330/

 

 

| Juve 3, 2020 Adm SO —<—

 

DATE: Andre JTares , fila se

 

AB/LYF 7G focr

 

P.9. Box 5S 7

 

 

LVaciow, Ox ¥ 236 /

 

June 3, 2920 DLs ldtllona

 

 

A7e: Willis Wiliams, press
AVEOFTRR Merz

 

Po. Box STS

 

MV) pie ios, of o 330/

 

 

SO .

 

 

 

 
Case: 8-20rev-01875-JGC Dac #: 1 Filed: 06/23/20 52 of 52. PagelD #: 52

57 e uty BAgasrruo A-?7s

A M9 CZ
‘Ao. Boe 5 7
(Var son, OH ¥330/
| .

\

 

ch

 

 

    

wlll

7OL4 Lied OO00 5264 7rrs

 

 

 

 

OfL:ce of The Clerk

nu ifed STafe Oi stnieT Coung
AOnthean OST of Ohio

SO0/ Wiese Superian Avenue.
Cevelaud , On YY //3-/339

  

 
